Citation Nr: 0733792	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-35 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy.

2.  Whether new and material evidence has been presented to 
reopen the claim of entailment to a left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The record indicates that the matter of entitlement to 
service connection for a left knee disorder was previously 
addressed by means of an June1984 rating decision.  Before 
the Board may consider the merits of a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Furthermore, if the Board finds 
that new and material evidence has not been submitted, it is 
unlawful for the Board to reopen the claim.  See McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter 
appropriately before the Board is whether new and material 
evidence has been presented to reopen the previously denied 
claim for service connection for a left knee disorder.

In November 2006, the veteran presented testimony during a 
Board hearing at the RO.

The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus, type 
II, resulted in his current bilateral upper extremity 
peripheral neuropathy disability.

2.  In June 1984, the RO denied entitlement to service 
connection for a left knee disorder because there was no 
evidence of any current disorder.  The veteran was notified 
of that decision; however, he did not initiate an appeal with 
respect to this rating action.

3.  Evidence received since the June 1984 rating decision 
includes evidence not of record at the time of that decision 
that tends to raise a reasonable possibility of 
substantiating the claim.

4.  The veteran's request to reopen her claim for service 
connection for a bilateral foot disorder was received by the 
RO in October 2004.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral upper 
extremity peripheral neuropathy have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.310 
(2007).

2.  The June 1984 rating decision, which denied entitlement 
to service connection for a left knee disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  New and material evidence has been received to reopen the 
claim of service connection for a left knee disorder.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter.  Notably, the duty to assist by arranging for a VA 
examination or obtaining a medical opinion does not attach 
until a previously denied claim is reopened.  38 C.F.R. § 
3.159 (c)(4)(iii).  

Analysis

Bilateral Upper Extremity Peripheral Neuropathy
The veteran alleges entitlement to service connection for 
bilateral upper extremity peripheral neuropathy.  He argues 
that his upper extremity peripheral  neuropathy is secondary 
to his service-connected diabetes mellitus, type II.  Service 
connection is also in effect for bilateral peripheral 
neuropathy of the lower extremities, as due to the veteran's 
service-connected diabetes mellitus.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

The medical evidence of record includes the veteran's VA 
treatment records as well as multiple VA examination reports.  
VA treatment records demonstrate that the veteran has 
consistently received treatment for diabetic neuropathies 
affecting his upper extremities.  

The record also contains various statements from VA treatment 
providers indicating that his upper extremity peripheral 
neuropathy is due to his service-connected diabetes mellitus.  
In June 2005 and June 2006, two different VA treatment 
providers submitted that the veteran's carpal tunnel syndrome 
and cubital tunnel syndrome were related to his diabetes 
mellitus.  An additional nexus statement was received in 
November 2006.  A treatment provider submitted it was "more 
likely than not" or "at least as likely as not" that the 
veteran's current bilateral carpal and cubital tunnel 
syndromes were secondary to or aggravated by his diabetes 
mellitus. He further clarified that longstanding uncontrolled 
blood sugars tend to develop entrapment syndromes such as 
carpal and/or cubital tunnel syndrome.  

Although the veteran's VA treatment providers have submitted 
that the bilateral upper extremity peripheral neuropathy is 
due to his service-connected diabetes mellitus, the Board 
acknowledges that VA examiners have reached different 
conclusions.  The medical record includes several VA 
peripheral nerves examination reports dated in November 2002, 
July 2003, October 2004, and September 2005.

In November 2002, in connection with the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
of the lower extremities, a VA examiner noted that the 
veteran occasionally experienced pins and needles in his 
hands.  Physical examination revealed that bicep peripheral 
tendon reflexes were 1+ on the right and 0 on the left.  
Tricep reflexes were 1+ on the right and 0 on the left.  
Vibratory signs were normal in the hands and filament test 
was normal on the right but abnormal in the left fingers.  
The examiner opined that due the veteran's long history of 
alcohol ingestion, his current neuropathy was most likely due 
in majority to alcohol ingestion.  The examiner, however, 
also indicated that there was some contribution to the 
neuropathy from the veteran's diabetes mellitus.  

Upon physical examination in July 2003, deep tendon reflexes 
were 2+ in the upper extremities.  The veteran was diagnosed 
as having polyneuropathy.  The examiner opined that the 
veteran's polyneuropathy could be due to either diabetes 
mellitus or alcohol abuse.  He reasoned that the onset of the 
neuropathy after the veteran's diagnosis of diabetes 
mellitus, as well as, his current abstinence from alcohol 
indicated suggested that it was perhaps more likely due to 
diabetes mellitus.  

In October 2004, the matter was forwarded for a VA 
examination.  At that time, the claims folder was not 
available for review.  Physical examination demonstrated no 
heat or redness in the joints; however, there was some 
tenderness.  The veteran indicated that he was unable to 
detect any sensation on monofilament examination on the 
palmar and dorsal surface of the hands and fingers of either 
hand.  He also stated that the was unable to determine 
position sense with either index finger.  Reflexes of the 
upper extremities were 1+, throughout.  Grip strength was 
3/5, bilaterally.  Nerve conduction studies were indicative 
of bilateral carpal tunnel and cubital tunnel syndrome.  
There were no findings of neuropathy.  The examiner indicated 
that the causes of cubital tunnel syndrome were varied to 
include idiopathic, trauma, arthritis, etc.  Systemic disease 
such as chronic alcoholism, renal failure, malnutrition, and 
diabetes may predispose a patient to compressive neuropathy.  
He opined that the veteran's cubital tunnel syndrome was not 
directly caused by his diabetes mellitus.  

The matter was again forwarded for a VA opinion in September 
2005.  The claims folder was available for review.  The 
examiner opined that the veteran had significant degenerative 
changes in his wrists and elbows, which were the proximal 
cause of his bilateral upper extremity peripheral neuropathy 
and that it was not related to his diabetes mellitus.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Although two VA examiners have held that 
the veteran's upper extremity peripheral neuropathy is not 
attributable to his diabetes mellitus, two of the veteran's 
VA treatment providers have opined differently and two other 
VA examiners have indicated that the possibility exists that 
his neuropathy is related to his diabetes.  Accordingly, the 
evidence is deemed to be at least in relative equipoise as to 
whether the veteran's current upper extremity bilateral 
peripheral neuropathy disability is secondary to his service-
connected diabetes mellitus, type II.  Thus, service 
connection for a bilateral upper extremity peripheral 
neuropathy is warranted.

Left Knee 
The veteran alleges that he is entitled to service connection 
for a left knee disorder.  The Board observes that the 
veteran's claim of service connection for a left knee 
disorder was previously considered and denied by means of a 
June 1984 rating action.  At that time, the evidence of 
record included the veteran's statements; his service medical 
records, and VA examination reports dated in May 1970 and 
January 1984.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date (in December 2001 and March 
2004), and the new definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records demonstrate that upon discharge in 
December 1969, the veteran reported experiencing a "trick" 
or locked knee.  The examiner noted that the veteran's left 
knee locked frequently.   A post-service May 1970, VA 
examination report noted a history of left leg injury.  
Physical examination revealed some crepitus in the left; 
however, there was no limitation of motion or swelling.  
Additionally, x-rays were negative as to any osseous or joint 
abnormality.  The veteran was afforded an additional VA 
examination in January 1984.  At that time, range of motion 
testing demonstrate flexion to 180 degrees and extension to 
160 degrees.  Although there was evidence of crepitus, there 
was no tenderness, laxity or effusion.  Drawer sign was 
negative.  The diagnosis was no residuals from left knee 
trauma.  VA treatment records from February 1984, document 
that there was no evidence of on x-ray of fracture, 
dislocation, or blastic or lytic lesion of the left knee.  

In light of the aforementioned evidence, in June 1984, the RO 
denied entitlement to service connection for a left knee 
disorder because there was no evidence of any current 
disorder.  The veteran did not appeal this rating decision.  
Accordingly, the June 1984 rating decision is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103 (2007).

A review of the medical evidence of record since the June 
1984 rating reveals that the veteran has been diagnosed and 
received treatment for a left knee disorder.  In October 
1995, the veteran presented with complaints of left knee pain 
and tightness.  The examiner noted that the veteran worked 
out on an exercycle every day, doing10 miles a day.  The 
examiner was not certain as to what was going on with the 
veteran's knee but that it was most important to rule out 
thrombophlebitis.  A November 1995 x-ray report indicated 
that there was no evidence of fracture or dislocation in the 
left knee.  There were mild degenerative changes with 
marginal sclerosis and narrowing of the medial compartment of 
the joint space.   In April 1997, the veteran was diagnosed 
as having bilateral degenerative joint disease of the knees.  
At that time, there was x-ray evidence of bilateral bone 
spurs.  

In support of the veteran's claim, in November 2004, a VA 
treatment provider submitted that the veteran's left knee 
meniscus tear was possibly related to some type of knee 
injury during service.  

In light of the aforementioned medical evidence of a current 
left knee disorder and the November 2004 statement from the 
veteran's VA treatment provider, the Board finds that this 
evidence is neither cumulative nor redundant of the evidence 
previously of record.  Moreover, the new evidence raises a 
reasonable possibility of substantiating the veteran's claim.  
The Board notes that, for the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Accordingly, new and material evidence has been presented and 
reopening of the claim of entitlement to a left knee disorder 
is in order.


ORDER

Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy is granted.

The appeal to reopen a claim of service connection for a left 
knee disorder is granted.


REMAND

The Board finds that further evidentiary development is 
required before VA can resolve the veteran's claim on the 
merits.  The veteran alleges that his current left knee 
instability and degenerative joint disease are attributable 
to his period of service.  As noted, the record now contains 
a diagnosis of a current disorder.  Accordingly, the Board 
finds that a remand is necessary in order to secure an 
opinion as to the relationship, if any, between any current 
left knee disorder and the veteran's period of military 
service.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the claims folder 
for a medical opinion as to the etiology of 
the veteran's current left knee disorder.  
The claims folder and a copy of this REMAND 
must be made available to and be reviewed 
by the examiner prior to the examination.  
The examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
greater likelihood) that the veteran's 
current left knee disorder had its onset 
during his period of service.  

2.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
remains denied, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity for 
response thereto.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


